Title: To George Washington from Henry Knox, 8 May 1794
From: Knox, Henry
To: Washington, George


               
                  Sir.
                  War Department, May 8th 1794
               
               I have the honor to submit, a letter just received, from Constant Freeman, dated the 18th of April 1794, by which it appears that the information respecting the expedition from Georgia, against the Floridas, is confirmed.
               I have also the honor to enclose a letter from the Governor of Georgia of the 23d ultimo.  I am sir, Most respectfully, Your obedient Servt
               
                  H. Knox
               
            